PER CURIAM.
In these consolidated appeals, Michael J. Sindram appeals from the district court’s orders and judgment granting summary judgment to John M. Vanyur and dismissing his civil rights complaint and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Sindram v. Van-yur, No. CA-98-857-5-H (E.D.N.C. Mar. 1, 2001 & Apr. 3, 2001). We deny Sin-dram’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.